Opinion issued August 5, 2004















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00271-CR
____________

RACHEL HERRERA MALDONADO, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 924781



 
MEMORANDUM  OPINION
               A jury convicted appellant, Rachel Herrera Maldonado, of murder and
assessed punishment at confinement for 50 years.  We affirm.
               Appellant’s court-appointed counsel filed a brief concluding that the appeal
is without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds of error to be advanced. 
See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845
S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992, pet. ref’d).
               The brief states that a copy was delivered to appellant, whom counsel
advised by letter of her right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is wholly frivolous.
               We affirm the judgment of the trial court.

                                                     PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).